Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00154-CV

                                IN THE INTEREST OF G.N.H.

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA00642
                 Honorable Charles E. Montemayor, Associate Judge Presiding

           BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the portion of the trial court’s order
terminating the parental rights of Appellant Mother R.C. is REVERSED, and the cause is
REMANDED to the trial court for further proceedings. The trial court’s order is AFFIRMED in
all other respects.

       No costs of appeal are assessed against appellant.

       SIGNED November 14, 2018.


                                                 _____________________________
                                                 Karen Angelini, Justice